Appeal from a judgment of the Albany County Court, rendered May 12, 1976, upon a verdict convicting defendant of the crimes of rape in the first degree and rape in the third degree. Defendant first contends that the trial court erred with respect to its charge on reasonable doubt when it stated that the People are not required to prove the defendant’s guilt to a mathematical certainty or beyond all possible or conceivable doubt. Our examination of the charge reveals that the trial court committed no error in connection with the charge on the question of reasonable doubt. Nor do we find that the sentence imposed by the trial court of an indeterminate term of imprisonment with a minimum term of 1214 years and a maximum of 25 years, as a second felony offender, was excessive in view of the heinous nature of the crime. We have examined the remainder of defendant’s contentions and find them be without merit. Judgment affirmed. Greenblott, J. P., Kane, Mahoney, Main and Herlihy, JJ., concur.